Citation Nr: 1526367	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-23 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, West Virginia.

The Veteran appeared at a video hearing with the undersigned in May 2014.  A transcript is of record. 

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  

In light of this grant, the RO needs to consider the issues of entitlement to service connection for peripheral neuropathy, to include as secondary to type II diabetes mellitus, and for ischemic heart disease.  The Veteran has been granted nonservice-connected pension benefits, and once all claims are adjudicated, the RO will need to consider a total rating based on individual unemployability.

The issues of entitlement to service connection for left and right ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1.  The Veteran had "brown water" service in Vietnam and is presumed to have been exposed to herbicide agents during his active military service.

2.  The Veteran has been diagnosed with type II diabetes mellitus. 


CONCLUSION OF LAW

The criteria for service connection for type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for type II diabetes mellitus because of exposure to herbicides in Vietnam.  He testified that he served on the U.S.S. Eugene A. Greene, which came as close as three hundred yards to the coast.

Indeed, the Veteran himself has repeatedly indicated that he did not step foot on the landmass of Vietnam, but rather, he served on a destroyer traveling through shallow coastal waters.  The Veteran made such assertions during his Board hearing, and VA treatment records from January 2010 note the Veteran again indicated that he was not on land in Vietnam but that he traveled close to the shore.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Diabetes mellitus is listed as such a disease under 38 C.F.R. § 3.309(e).  

"Service in the Republic of Vietnam" includes service in the waters offshore ("brown water") and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Initially, the Board notes that the Veteran has been diagnosed with type II diabetes mellitus, as confirmed in the September 2012 VA examination.  Therefore, the requirement for the presence of a current disability has been met.

Next, the Veteran's personnel records note that he served aboard the U.S.S. Eugene A. Greene between March 1966 and October 1967.  

However, a June 2012 VA memorandum indicated there was insufficient information to verify in-country service in Vietnam.  Specifically, a negative response was received from the National Personnel Records Center (NPRC) regarding the Veteran's alleged exposure to Agent Orange.  The NPRC stated that the U.S.S. Eugene A. Greene was in the official waters of Vietnam, but there was no proof of in-country service.  

The U.S.S. Eugene A. Greene is not listed as one associated with exposure to herbicide agents, including by traveling in inland waterways, or "brown water."  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm and http://www.publichealth.va.gov/exposures/agentorange/index.asp; M21-1MR, Part IV, Subpart ii, 1.H.28.h. 

Nonetheless, the claims file contains statements and records that support the Veteran's contention that he served on a vessel that traveled in the inland waterways of Vietnam.

The Veteran submitted a letter, dated September 1966, which was sent to family members regarding the awards and missions accomplished by the U.S.S. Eugene A. Greene.  In the letter, Commander "E.W.S."  ("Commander") indicated the vessel was the winner of the Atlantic Fleet Antisubmarine Warfare Trophy.  The Commander also described escorting the U.S.S. Constellation, an aircraft carrier.  The letter also identified a task force developed to provide gunfire support along the coast of South Vietnam.  According to the Commander, the U.S.S. Eugene A. Greene would enter "shallow coastal waters" that were "only a few hundred yards off the beach."  The vessel would then require "constant depth soundings" to prevent grounding while providing gunfire support.  Other duties described by the Commander included providing illumination for friendly troops.  The Commander indicated that after completing the mission, the U.S.S. Eugene A. Greene returned to the Gulf of Tonkin, and eventually, to Subic Bay in the Philippines.  

The Commander's account is corroborated by documented histories about the missions of the U.S.S. Eugene A. Greene.  As confirmed by the NPRC response, the vessel had entered into the official waters of Vietnam by August 1966.  Moreover, the vessel was described as operating in the Tonkin Gulf as an escort and rescue destroyer for the U.S.S. Constellation during air strikes against North Vietnam.  The vessel has also been credited with firing more than 450 rounds of ammunition, annihilating an enemy base camp, killing enemy troops, and providing star shell illumination for friendly outposts while serving in North Vietnamese Waters.  The vessel then rejoined the U.S.S. Constellation and Coral Sea.  See A Tin Can Sailors Destroy History U.S.S. Eugene A. Greene, http://www.destroyers.org/histories/h-dd-711.htm.
     
The obituary of Commander E.W.S. also lends support to the Veteran's contention that he served in "brown waters" of Vietnam.  Sadly, Commander E.W.S. died in October 2011.  His obituary specifically describes his status as a retired Navy captain, who was honored for pioneering work in antisubmarine warfare.  Specifically, the obituary notes that E.W.S. was captain of the US.S.  Eugene A. Greene when it won the 1966 Atlantic Fleet Antisubmarine Warfare Trophy for the most proficient destroyer in the art of antisubmarine warfare in the Atlantic Fleet.  The vessel was described as serving in combat operations in Southeast Asia.  See http://www.legacy.com/obituaries/washingtonpost/obituary.aspx?pid=155346613.   

Moreover, even though the U.S.S. Eugene A. Greene was not listed among the navy ships associated with service in Vietnam, the ship categories specifically indicate that some ships operated temporarily on Vietnam's inland waterways.  The document explains that such ships "operated primarily on Vietnam's offshore waters for gunfire support of ground operations and interdiction of enemy vessels travelling along coastal waters. . . . Examples of such vessels include destroyers, cruisers, and cargo ships."   See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm.

Therefore, while the Veteran's vessel was not found on the list of vessel with presumed herbicide exposure, the fact that the Veteran was on a destroyer in the Gulf of Tonkin, with corroborating evidence of inland shore support, is further supported by the fact that destroyers have been credited with temporary service in inland waterways for precisely the kind of operation described the Veteran.  

In other words, the record shows that, at the very least, the Veteran served on the U.S.S. Eugene A. Greene in the official waters of Vietnam.  However, in terms of understanding how close the Veteran came to the shores of Vietnam, i.e. whether he served in the "brown waters," the evidence is at least in equipoise.  Indeed, the Veteran's report of providing gunfire support along inland waterways of Vietnam is supported by the vessel's history, to include the description of events authored by the vessel's acting captain.

Resolving all reasonable doubt in favor of the Veteran, the above evidence establishes that the Veteran had "brown water" presence in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Moreover, as noted, "brown water" Navy veterans receive the same presumption of herbicide exposure as veterans who served on the ground in Vietnam.  VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.  Because the Veteran has been exposed to herbicides and his diagnosed type II diabetes mellitus is a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), service connection is warranted.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure, is granted.


REMAND

Although the Board regrets the additional delay, a remand is required to ensure that there is a complete record upon which to decide the Veteran's claim.  As reflected in the May 2014 hearing transcript, the Veteran indicated that he had additional evidence to submit in the form of treatises related to the residual symptoms of sprains.  A review of the record indicates that such evidence has not been associated with the Veteran's paper claims file, nor has it been uploaded to the Veteran's virtual claims file.  Therefore, on remand, the RO should obtain the missing evidence, as discussed above, and associate it with the Veteran's claims file.

The Veteran also testified that he receives treatment from the VA Medical Center (VAMC) in Huntington, West Virginia, for his ankles.  The July 2013 Statement of the Case shows the latest treatment records from the Huntington VAMC are from September 2012.  While on remand, updated treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and invite them to re-submit any articles or evidence, to include the articles noted at the 2014 Board hearing, that may serve to support the Veteran's claim. 

2.  Obtain updated VA treatment records since September 2012, including any treatment at the VAMC in Huntington, West Virginia, and associate them with the claims file.

All efforts to obtain these records should be documented for the claims file, and if they are ultimately deemed to be unobtainable, the appropriate memorandum for the file should be prepared.

3.  Then, readjudicate the issues of entitlement to service connection for left and right ankle disabilities on the merits.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


